11DETAILED ACTION
This action is responsive to the application No. 17/022,759 filed on September 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
The amendment filed on 08/03/2022, responding to the Office action mailed on 05/03/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-14 and newly added claims 15 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the other part of the second light shielding member” and “the other part of the first light shielding member”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5-7, and 10-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McCarten (US 2010/0060764).

Regarding claim 1, McCarten (see e.g., Fig. 7 and Annotated Fig. 7) teaches, an imaging device comprising:
a first substrate 40 (see e.g., par. 0024);
a second substrate 41 (see e.g., par. 0025);
a plurality of photoelectric conversion units 35-38 disposed in the first substrate 40 (see e.g., par. 0024);
an amplification circuit 105 configured to amplify a signal generated based on one of an electric charge generated by at least one of the photoelectric conversion units 35-38 out of the plurality of photoelectric conversion units 35-38 and configured to output an amplified signal (see e.g., pars. 0024-0028); and
a signal processing unit 107 disposed in the second substrate 41, the signal processing unit 107 configured to process the signal based on the amplified signal (see e.g., par. 0026),
wherein:
a first light shielding member 53 is disposed between the first substrate 40 and the second substrate 41, the first light-shielding member 53 is supplied with a voltage (see, e.g., par. 0024)
at least part of one of signal processing units 107 is located within a first projection P1 region defined by vertically projecting the first shielding member 53 onto the second substrate 41 side (i.e., top side of substrate 41), and
a second projection region P2 defined by vertically projecting the photoelectric conversion units 35-38 onto the second substrate 41 side overlaps with the first projection region P1 (see, e.g., Fig. 7).  

Regarding claim 2, McCarten teaches all aspects of claim 1.  McCarten (see e.g., Figs. 6, 7, and Annotated Fig. 7) teaches that:
the signal processing unit 107 includes a memory (see, e.g., pars. 0028-0029, i.e., charge on the floating node 65), and
at least part of the memory is located within the first projecting region P1 (i.e., projecting of the first shielding member 53).  

Regarding claim 5, McCarten teaches all aspects of claim 1.  McCarten (see e.g., Fig. 7 and Annotated Fig. 7) teaches that:
the first substrate 40 includes a first semiconductor region 42, and a first insulating film 54 disposed on the first semiconductor region 42 (see, e.g., par. 0007),
the second substrate 41 includes a second semiconductor region 67, and a second insulating film 54 (i.e., dielectric 54 on top surface of wafer 41) (see, e.g., par. 0007) disposed on the second semiconductor region 67, and
an electric connection between the first substrate 40 and the second substrate 41 is established by a connection of conductors 56 disposed on the first and second insulating films 54 (see e.g., par. 0025).  

Regarding claim 6, McCarten teaches all aspects of claim 1.  McCarten (see e.g., Fig. 7 and Annotated Fig. 7) teaches that a second light shielding member 64 is disposed between the first substrate 40 and the second substrate 41, the second light shielding member 64 being configured to reduce light transmitted through the one of the photoelectric conversion units 35-38 to enter the signal processing unit 107 (see e.g., Fig. 7).  

Regarding claim 7, McCarten teaches all aspects of claim 6.  McCarten (see e.g., Figs. 6, 7, and Annotated Fig. 7) teaches that the second light shielding member 64 is disposed between the first light shielding 53 member and the second substrate 41.

Regarding claim 10, McCarten teaches all aspects of claim 1.  McCarten (see e.g., Figs. 6, 7, and Annotated Fig. 7) teaches a transfer unit, wherein the transfer unit includes a transfer gate electrode 44-47 disposed between the first substrate 40 and the first light-shielding member 53 (see e.g., par. 0024).  

Regarding claim 11, McCarten teaches all aspects of claim 10.  McCarten (see e.g., Figs. 6, 7, and Annotated Fig. 7) teaches that the first light-shielding member 53 is wiring (see e.g., par. 0024).

Regarding claim 12, McCarten teaches all aspects of claim 11.  McCarten (see e.g., Figs. 6, 7, and Annotated Fig. 7) teaches that the second substrate 41 includes a transistor 104 (see, e.g., par. 0026).  

Regarding claim 13, McCarten teaches all aspects of claim 12.  McCarten (see e.g., Figs. 6, 7, and Annotated Fig. 7) teaches that the wiring is formed of a metal (see, e.g., par. 0024).

Regarding claim 14, McCarten teaches all aspects of claim 12.  McCarten (see e.g., Figs. 6, 7, and Annotated Fig. 7) teaches that the wiring is connected to at least one selected from a group that consists of the transfer gate electrode 44-47 the transistor 104 and the signal processing unit 107.

Regarding claim 15, McCarten teaches all aspects of claim 7.  McCarten (see e.g., Figs. 6, 7, and Annotated Fig. 7) teaches that:
a third projection region P3 defined by vertically projecting a part r1 of the first shielding member 53 onto the second substrate 41 side overlaps a part r3 of the second light shielding member 64, and
a fourth projection region P4 defined by vertically projecting the other part r4 of the second light shielding member 64 onto the second substrate 41 side does not overlap the other part r2 of the first light shielding member 53.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarten (US 2010/0060764) in view of Ahn (US 2007/0069258).

Regarding claim 3, McCarten teaches all aspects of claim 1.  McCarten is silent with respect to the claim limitation that the signal processing unit includes an analog-to-digital converter.
Ahn (see, e.g., Figs. 3, 6), in similar imaging devices to those of McCarten, on the other hand, teaches that the signal processing unit includes an analog-to-digital converter, to improve the noise characteristic of 1/f and also the performance of light-sensing operations (see, e.g., pars. 0069, 0073).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in McCarten’s device the signal processing unit including an analog-to-digital converter, as taught by Ahn, to improve the noise characteristic of 1/f and also the performance of light-sensing operations.

Regarding claim 4, McCarten teaches all aspects of claim 2.  McCarten is silent with respect to the claim limitation that the signal processing unit includes an analog-to-digital converter.  
Ahn (see, e.g., Figs. 3, 6), in similar imaging devices to those of McCarten, on the other hand, teaches that the signal processing unit includes an analog-to-digital converter, to improve the noise characteristic of 1/f and also the performance of light-sensing operations (see, e.g., pars. 0069, 0073).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in McCarten’s device the signal processing unit including an analog-to-digital converter, as taught by Ahn, to improve the noise characteristic of 1/f and also the performance of light-sensing operations.

Regarding claim 9, McCarten and Ahn teach all aspects of claim 4.  Ahn (see, e.g., Figs. 3, 6), teaches the analog-to-digital converter to improve the noise characteristic of 1/f and also the performance of light-sensing operations (see, e.g., pars. 0069, 0073), and McCarten (see e.g., Figs. 6, 7) teaches a differential amplification circuit 105 (see e.g., pars. 0024-0028).

    PNG
    media_image1.png
    545
    757
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 08/03/2022 with respect to the rejection of claim 1 have been fully considered but they are not persuasive.

The Applicants argue:
McCarten merely discloses a single layer of metallization 53 provides wiring to the transfer gates 44, 45, 46, and 47, not “the first light shielding member is supplied with a voltage”.

The examiner responds:
Metallization 53 is connected to the transfer gates 44, 45, 46 and 47.  In order for the transfer gates to selectively pass charge from the photodiodes 35, 36, 37, and 38 to the charge-to-voltage conversion regions 49, a voltage needs to be applied to the gates 44, 45, 46, and 47 through the metallization 53.

The Applicants argue:
The Examiner merely asserts the top side of substrate 41 as a first projection region, but has not shown how the top side of substrate 41 is defined by vertically projecting the first shielding member 53 onto the layer 41.  In addition, the Examiner has not identified a second projection region and merely cite Fig. 7 without explicitly pointing out the projection region and how it overlaps with the first projection region.

The examiner responds:
See McCarten, annotated Fig. 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814